Citation Nr: 1613588	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disorder (claimed as kidney stones).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ankle disability (surgical scar, left ankle).

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for osteopenia caused by medication prescribed by the Department of Veterans Affairs.

5.  Whether the termination of the Veteran's total disability evaluation based on individual unemployability (TDIU) and entitlement to Dependents' Educational Assistance (DEA) effective August 1, 2012, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to September 1975.

These matters are on appeal from a May 2004 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified before a Veterans Law Judge who is no longer with the Board (he retired).  A transcript of this hearing is of record.  In October 2012, the Veteran indicated that he desired to attend another hearing before the Board at the RO.

The case was most recently remanded by the Board in November 2012 so that a hearing could be scheduled with regard to the new and material evidence claim.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing with regard the issues listed on the title page of this decision.  A transcript of this hearing is of record.  After the hearing, the record was held open for an additional 60 days in order for the Veteran or his representative to submit additional medical records.  However, none were received or associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1976, the RO denied a claim for service connection for kidney stones. 
 
2.  The evidence received since the RO's May 1976 decision, which denied a claim for service connection for kidney stones, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left ankle disability, claimed as a residual scar, was caused by medical treatment furnished by the VA, but was reasonably foreseeable and was not the result of carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the Department.

4.  The weight of the evidence does not establish osteopenia as a result of any care or treatment by VA.

5.  A January 2012 rating decision proposed to discontinue the award of TDIU and basic eligibility for DEA benefits.
 
6.  A July 2012 rating decision discontinued the award of TDIU and basic eligibility for DEA benefits effective August 1, 2012.

7.  Clear and convincing evidence does not establish that the Veteran has been employed since August 1, 2012.
8.  The Veteran has had a permanent and total disability based on service-connected disabilities since August 1, 2012.


CONCLUSIONS OF LAW

1.   New and material evidence has been received since the RO's March 1976 decision, which denied a claim for service connection for kidney stones; the claim for service connection for a liver disorder is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left ankle disability and osteopenia have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2015); 38 C.F.R. § 3.361 (2015).

3.  The termination of a TDIU and DEA was not proper, and a TDIU and DEA thus should be restored from August 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 3.343, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a kidney disorder in January 2003.

At the time of his last final denial, evidence of record included service treatment records and a VA examination.

Since the last final denial, evidence added to the record includes the Veteran's statements and testimony, VA and private treatment records, and a VA examination.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a kidney disorder is reopened.

II. Compensation under the provisions of 38 U.S.C.A. § 1151

The Veteran contends that he is entitled to compensation under Section 1151 for a residual scar of the left ankle subsequent to undergoing surgery at a VA Medical Center in October 2010.

He also contends that he suffers from osteopenia due to treatment of kidney stones with hydrochlorothiazide (HCTZ).  See, January 2003 statement. 
 
A Veteran who sustains disability as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by medical or surgical treatment furnished by VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing the treatment, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.

With regard to the Veteran's claimed left ankle disability, a surgical scar, VA treatment records include a September 2010 report which indicates a complaint of left heel pain.  Examination of the left heel revealed a posterior bump on the left foot.  X-rays showed possible fracture fragment of posterior calcaneus exostosis with localized swelling.  A plan for surgical treatment was discussed, along with the risks and benefits of surgery.  A plan was initiated for a pre-operative appointment in October 2010 for a left retro calcaneal exostectomy.

In October 2010, the Veteran underwent surgical excision of the left foot exostosis and calcaneal spur.  The pre- and post-op diagnoses were retrocalcaneal exostosis, left.  An October 2010 plan of care indicates that all testing procedures or consultation needed was explained; he was allowed to verbalize concerns regarding surgery/procedure and stated his understanding of the procedure.  Additional records indicate that his diagnosis, the rationale for the surgery, planned operative procedure, alternative treatments, and the expected outcome, including the risks and potential complications were discussed.  Questions were answered.  He indicated that he understood the planned procedure, and that treatment may not accomplish the desired results.  He agreed to the planned procedure.  A signed consent form was included in his chart.

A December 2010 report reflects the Veteran's complaint of minimal discomfort over the last several days.  An examination of the left ankle indicated that it was within normal limits status post-surgery 6 weeks prior.

A June 2011 note indicates that during an 8-month post-operative visit, the Veteran had continued complaints of tightness in the area that was worse in the morning.  On examination, he pointed posteriorly to lateral malleolus.  On examination, there was no tenderness along the length of peroneal tendons.  Mild swelling to the heel was noted.  Possible injection around the area was offered, but the Veteran declined.   Active dorsiflexion was from 20 to 25 degrees, bilaterally.  The impression was that the left ankle was within normal limits.  
In December 2014, the Veteran testified that the left ankle had improved with surgery.

In a December 2015 Brief, the Veteran's representative stated that with regard to the surgical scar of the left ankle there was no lack of proper skill or neglect that took place on the part of VA.
With regard to osteopenia, in a May 2015 statement, the Veteran's representative stated that HCTZ "works by blocking salt and fluid reabsorption from the urine in the kidneys, causing increased urine output (diuresis)" and that the FDA shows that "between January 2004 and October 2012, 301 individuals taking Hydrochlorothiazide reported being diagnosed with osteopenia."

While VA treatment records indicate that the Veteran was prescribed HCTZ and indicate a diagnosis of osteopenia, these records do not indicate that HCTZ caused osteopenia.  Moreover, in the December 2015 Brief, the Veteran's representative stated that with regard to osteopenia there was no lack of proper skill or neglect that took place on the part of VA.

The Board finds that the claim for compensation under 38 U.S.C.A. § 1151 for a left ankle scar must be denied.  While the Veteran contends that the left ankle surgery resulted in a left ankle scar, this scar was reasonably foreseeable and was not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.

The Board also finds that the claim for compensation under 38 U.S.C.A. § 1151 for osteopenia must also be denied.  While the representative cited to a FDA study which showed that individuals taking HCTZ reported being diagnosed with osteopenia, this study, however, contains no opinion as to the relationship between the cause of the Veteran's osteopenia and HCTZ.  The FDA study referenced by the Veteran's representative simply provides speculative a generic statement.  As this study does not specifically state an opinion as to the relationship between the cause of the Veteran's osteopenia and any medication prescribed by VA for treatment of his kidney stones, including HCTZ, it lacks probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11Vet. App. 314 (1998).  Without establishing such a cause and effect relationship (i.e., proximate cause), there is no need to address the question of whether there was carelessness, negligence, etc., in the prescribing of his medication.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether compensation for a left ankle disability and osteopenia under 38 U.S.C.A. § 1151 is warranted, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not offered any competent (medical) evidence showing that he the left ankle surgical scar he sustained was not reasonably foreseeable or that osteopenia was caused by the HCTZ prescribed by VA for treatment of kidney stones.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims and there is no doubt to be otherwise resolved.  As such, the claims are denied.

III. Termination of TDIU and DEA

The Veteran requests restoration of his TDIU and DEA benefits.  In December 2014, he testified that he has not been employed since 2012 due to his service-connected disabilities.

In a February 2005 rating decision, the RO granted entitlement to a TDIU and basic eligibility to DEA benefits, effective January 29, 2003.  In an October 2007 rating decision, the RO proposed to discontinue entitlement to TDIU and basic eligibility to DEA benefits.  In an April 2008 rating decision, the benefits were continued based on a finding that while he was employed for a period of time in 2005, he was unable to sustain employment.

A December 2011 RO memorandum indicates that a wage report obtained by the Disabled Veterans Outreach program indicated that he had earned substantial wages for the base period July 1, 2010 through June 30, 2011 which was concerning since he was also in receipt of TDIU benefits at that time.

In a January 2012 rating decision, the RO again proposed to discontinue entitlement to TDIU and basic eligibility to DEA benefits.  The Veteran was also notified of the proposal in a January 2012 letter.  

In a July 2012 rating decision, the RO discontinued entitlement to a TDIU and basic eligibility for DEA benefits, effective August 1, 2012, finding that the Veteran had been employed full-time since 2010, pursuant to 38 C.F.R. § 3.343(c) (2015).  

Under 38 C.F.R. § 3.343(c)(1), the reduction of a rating of 100 percent service-connected disability based on individual unemployability must be based on a determination that actual employability is established by clear and convincing evidence.  

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt. 

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not advancing age. 

For the purpose of the reduction of a TDIU rating, actual employment is not synonymous with actual employability.  A finding of "actual employability" under 38 C.F.R. § 3.343(c)(1) must encompass a finding that the Veteran is no longer unemployable-that is, is no longer "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" under 38 C.F.R. § 4.16(a).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed. 

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.

In addition to the evidence discussed above that was available at the time of the July 2012 rating decision, in December 2014 the Veteran testified that his vocational rehabilitation told him that in order to be marketable when he completed his degree he had to be employed.  He further testified that he was employed for a period of 12 consecutive months while receiving unemployment benefits in 2006 or 2007.

While he acknowledged that he was not rightfully entitled to unemployment benefits while in receipt of TDIU benefits, the issue of any recovery of an overpayment in TDIU benefits is not currently before the Board.

He also testified that he had not worked full-time since 2012.  He applied for several jobs, but was not hired for employment.

A January 2014 report of general information reflects the Veteran's report that he was not currently employed and had not been employed for a full 12 months.

In an April 2014 statement, he indicated that he resigned from employment due to workplace harassment and difficulty recalling simple functions that were required for his job.  He had difficulty completing his daily tasks due to his service-connected disabilities.

Based on a review of the evidence, the Board concludes that restoration of a TDIU is warranted.  In this case, although it appears that the Veteran earned substantial wages in 2010 and 2011, the evidence does not clearly and convincingly establish that the Veteran has maintained employment since 2012.  His December 2014 testimony, when considered for the limited purpose of determining whether employability was shown, reveals that while he was employed, he had difficulty performing his job duties due to his service-connected disabilities.  As such, the Board is unable to conclude that clear and convincing evidence that the Veteran maintained substantially gainful, non-marginal, employment has been presented.  Therefore, the Board finds that the award of a TDIU should be restored. 

In regards to DEA benefits, VA law provides that DEA benefits pursuant to 38 U.S.C.A. Chapter 35, may be paid to dependents of a veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if the veteran has a permanent, total service-connected disability.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. 

The RO discontinued entitlement to DEA benefits on the basis of the discontinuation of the TDIU award.  Given that, as explained in the prior section, the TDIU award is being restored, and as there is otherwise no indication that the Veteran no longer meets any of the other criteria for eligibility for DEA benefits, the Board finds that the Veteran is entitled to restoration of basic eligibility for DEA benefits for the period from August 1, 2012.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for a kidney disorder was reopened and his TDIU and DEA benefits have been restored, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the 1151 claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2010, of the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

Additionally, the Veteran testified at a hearing before the Board in December 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning his claims for compensation under the provisions of 38 U.S.C.A. § 1151 for osteopenia and a left ankle disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, available service personnel records, post-service treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board also notes that VA medical examinations and opinions were not obtained in this case.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinions are warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no competent evidence that the Veteran's left ankle disability, claimed as a residual scar, was not a reasonably foreseeable outcome of undergoing surgery or that his osteopenia was not the result of carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the Department in prescribing medication for treatment of his kidney stones.  More importantly, as previously discussed, in a December 2015 Brief, the Veteran's representative stated that there was no lack of proper skill or neglect that took place with regard to his left ankle scar and osteopenia.

In addition, none of his arguments have been bolstered by the opinion of any medical professional.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for a kidney disorder has been received, to this extent, the appeal is granted.
Compensation under 38 U.S.C.A. § 1151 for a left ankle disability is denied.

Compensation under 38 U.S.C.A. § 1151 for osteopenia is denied.

Severance of a TDIU and basic eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35, was not proper, and TDIU and eligibility to DEA benefits is restored, from August 1, 2012.

REMAND

The Veteran contends that he has a kidney disorder, diagnosed as kidney stones, that is related to his service.  In December 2014, the Veteran testified that his kidney disorder began during service and has been chronic since service.  STRs indicate that a kidney stone was passed in January 1975.

On October 2009 VA genitourinary examination the examining physician indicated that the STRs show that the Veteran himself claimed that he had a kidney stone prior to service, a single episode of renal colic during service, and a post-service diagnosis of a kidney disorder in 1989.  The examining physician diagnosed renal calculus and opined that the Veteran's service did not aggravate his pre-existing kidney stone condition and that his kidney stones were less likely than not aggravated beyond the normal progression by service.

However, the Board notes that the VA examiner did not use the correct legal standard.  When addressing the issue of service connection for a pre-existing disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that a kidney disorder pre-existed service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

Since the examiner's opinion does not conform to the correct legal standard the Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's kidney disorder, including those from the Houston VAMC, dated from May 2012 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any currently-diagnosed kidney disorder.  The claims file should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted.  The examiner should provide the following opinions: 

(a) Whether there is clear and unmistakable (undebatable) evidence to show that any kidney disorder pre-existed service.

(b) If the examiner determines that there is clear and unmistakable evidence that a kidney disorder pre-existed service, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

(c) If there is not clear and unmistakable evidence that a kidney disorder pre-existed service, or if there is not clear and unmistakable evidence that a pre-existing disability was not worsened beyond its natural progression by service, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed kidney disorder is related to the Veteran's service.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


